DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claim 14 was objected to because of the following informalities:  the phrase “wherein the preexisting calibration data is a calibration curve of power output versus measured power” should read “wherein preexisting calibration data is a calibration curve of power output versus measured power”.  Applicant has canceled claim 14, therefore the objection to claim 14 is withdrawn.
3.	Claims 1, 4, 10-13, 15, 21 and 22 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garsha et al. (US20150369664), Claims 9 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Garsha et al. (US20150369664) in view of Adalsteinsson et al. (US2016/0209319), and Claims 2, 3, 5-8, 14 and 16-19 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1 and 13 are independent.
	Applicant has amended independent claim 1 to include the allowable subject matter of claim 2, amended independent claim 13 to include the allowable subject matter of claim 14, and canceled claims 2 and 14.  Applicant has added new independent claim 23 which includes the limitations of original claim 1 and the allowable subject matter of claim 6, and added new independent claim 25 which includes the limitations of original claim 13 and the allowable subject matter of claim 16.  New dependent claims 24 and 26 depend from claim 23 and 25, respectively.
Allowable Subject Matter
4.	Claims 1, 3-11, 13 and 15-26 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667